Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 27-46 are allowed.

This Notice of Allowability is being mailed in response to the IDS submitted 08 MAR 2021 with a request for continued examination.  The references submitted on the IDS have been considered and do not read on the claims and thus does not affect the allowability of the claims.  As such, the claims remain in condition for allowance.

The following is an examiner’s statement of reasons for allowance:
Claim 27 is allowable because the prior art of record does not teach or fairly suggest a reinforced soft actuator comprising all the features as recited in the claims and in combination with the actuator body comprising a flat base configured to form a gripping surface and a plurality of accordion extension opposite the base: and a reinforcing wrap configured to be attached to the soft actuator body, the reinforcing wrap comprising a plurality of openings, each configured to receive a corresponding accordion extension of the actuator body.

Claims 28-40 are allowable as they depend from claim 27, which is also allowable.

Claim 41 is allowable because the prior art of record does not teach or fairly suggest a reinforced soft actuator comprising all the features as recited in the claims and in combination with the actuator body comprising a flat base configured to form a gripping surface and a plurality of accordion extension opposite the base, the accordion extensions each comprising straight sides and curved regions between the straight sides: and one or more of: an internal 

Claims 42 & 43 are allowable as they depend from claim 41, which is also allowable.

Claim 44 is allowable because the prior art of record does not teach or fairly suggest a reinforced soft actuator comprising all the features as recited in the claims and in combination with the actuator body comprising a flat base configured to form a gripping surface and a plurality of accordion extension opposite the base: and a damping reinforcement disposed inside the actuator, the damping reinforcement configured to dampen oscillations within the reinforced soft actuator.

Claims 45 & 46 are allowable as they depend from claim 44, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott Bauer/Primary Examiner, Art Unit 2839